         Case 1:19-cr-00312-BAH Document 25-1 Filed 12/30/19 Page 1 of 1




                                                         U.S. Department of Justice

                                                         JessieK. Liu
                                                         United States Attorney

                                                         District of Columbia


                                                         Judiciary Center
                                                          555 Fourth St., N.ll.
                                                         Il/ashington, D.C. 20530

                                                        December 30,2019
VIA Hand Deliverv
Eugene Ohm, Esq.
Assistant Federal Public Defender
625Indiana Ave NW, Suite 550
Washington, DC 20004
(202) 208-7s00
Counsel for Kyle Piunti
                                        Re:    United States v. Kyle Piunti
                                               Cr. No.: 19-312 (BAH)

Dear Counsel:

       By this letter, the government is noting discovery which was previously provided to you
on or before December 12,2019, in the above captioned case.

        DOCUMENTS:

                     o   One DVD/CD of surveillance video of the assault on the victim
                     o   Criminal Complaint and BOLO sheet (3 pages)
                     o   29 color photos of crime scene, credit cards and identifications
                     .   Officers handwritten notes (2 pages)
                     o   MPD arrest paperwork (35 pages)

        If you   have any questions or concems, please do not hesitate to contact me at (202) 252-
7692.
                                               Sincerely yours,




                                               E^/ry V. Cole
                                               Assistant United States Attorney
                                               202-2s2-7692
